Citation Nr: 1016627	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension as secondary to the service connected 
posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension as 
secondary to the service connected PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO, in pertinent part determined that 
new and material evidence had been submitted to reopen the 
claim for hypertension; however, the underlying claim for 
benefits was denied.  

The Veteran presented testimony before the Board in February 
2010.  The transcript has been associated with the claims 
folder.  

The Board notes that additional evidence was submitted by the 
Veteran at the February 2010 hearing.  The Veteran waived 
initial RO adjudication of the newly submitted evidence and 
as such, it was considered in preparation of this decision 
and remand.  38 C.F.R. § 20.1304(c).

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for hypertension, but that additional 
development is necessary regarding the underlying service 
connection claim.  Accordingly, the reopened claim for 
service connection for hypertension is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  

The Veteran has raised claims of entitlement to service 
connection for tinnitus, a skin disorder manifested by 
bleeding as a result of Agent Orange exposure, a back 
condition, and nerve damage of the arms and hands, as well as 
a claim for a higher rating for the service connected post 
concussive syndrome secondary to traumatic brain injury.  
They have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  An August 2002 rating decision originally denied a claim 
for service connection, finding that the medical evidence did 
not establish any relationship between hypertension and the 
service connected PTSD, as well as no evidence of 
hypertension during the Veteran's military service.  The 
Veteran did not appeal this decision and it became final.  

3.  An April 2005 rating decision confirmed the prior denial 
of service connection for hypertension finding no evidence 
that hypertension was incurred in or caused by service, 
within any applicable presumptive period, or secondary to the 
service connected PTSD.  The Veteran did not appeal this 
decision and it became final.  

4.  The evidence received since the April 2005 rating 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for hypertension as secondary to the 
service connected PTSD.




CONCLUSIONS OF LAW

1.  The April 2005 rating decision denial of service 
connection for hypertension became final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2009).

2.  The evidence received since the final April 2005 rating 
determination is new and material, and the Veteran's claim 
for hypertension as secondary to the service connected PTSD 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran seeks to reopen the claim for service connection 
for hypertension secondary to the service connected PTSD that 
was originally denied by the RO in August 2002 and last 
denied in an April 2005 rating decision.  The Veteran did not 
appeal either decision and they became final.  38 C.F.R. 
§§ 20.302(b), 20.1103.

While the RO readjudicated the Veteran's claim on a de novo 
basis in May 2006, the Board must address the issue of 
whether new and material evidence has been received because 
it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its August 2002 rating decision, 
the RO originally denied the claim for service connection, 
finding that the medical evidence did not establish any 
relationship between hypertension and the service connected 
PTSD, as well as no evidence of hypertension during the 
Veteran's military service.  An April 2005 rating decision 
confirmed the prior denial of service connection for 
hypertension finding no evidence that hypertension was 
incurred in or caused by service, manifested within any 
applicable presumptive period, or was secondary to the 
service connected PTSD.  

Of record at the time of the April 2005 rating decision were 
psychiatric evaluations showing a diagnosis of PTSD in May 
2000.  A July 2000 psychiatric evaluation contained a 
diagnosis of hypertension along Axis III.  VA outpatient 
treatment records dated between 2001 and 2005 show continued 
diagnoses of hypertension and treatment for PTSD.


Evidence submitted subsequent to the April 2005 rating 
decision includes service treatment records from the 
Veteran's active duty service, which were negative for 
complaints, treatment, or diagnoses of hypertension.  These 
were in existence at the time of the prior denial; however, 
they were not associated with the claims file until September 
2006.  Thus, they are subject to 38 C.F.R. § 3.156(c)(1).  

In addition, VA outpatient treatment records dated between 
2005 and 2009 contain ongoing treatment for hypertension and 
PTSD.  Notably, the Veteran submitted VA outpatient treatment 
record dated in August 2005 indicating that hypertension was 
exacerbated by anxiety due to the service connected PTSD.  He 
also submitted a letter from his social worker TK, which 
indicated that the Veteran was being treated for PTSD and 
associated medical problems including anxiety related to 
PTSD.  TK opined that hypertension was related to PTSD.

The Veteran testified before the Board in February 2010 that 
he was diagnosed with hypertension in 2000.  He also 
testified that he had a myocardial infarction in 2004 and 
that he was told this was related to heart damage from blood 
loss as a result of the injury for which the Purple Heart was 
awarded.  His testimony contributes to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's claimed condition.  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).

In a statement submitted in February 2010 the Veteran 
indicated that hypertension was the result of heart damage 
from blood loss due to shrapnel wounds and traumatic brain 
injury.

As noted previously, the April 2005 rating decision denied 
service connection on the basis that hypertension was not the 
result of active military service or the service connected 
PTSD.  In light of the addition of service department 
records, the Board shall reconsider the Veteran's claim.  
38 C.F.R. § 3.156(c).  Moreover, as the "new" records 
contain opinions regarding the relationship between 
hypertension and PTSD, they are "material" when considered 
with the previous evidence of record.  They relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim (nexus) and raise a reasonable possibility of 
substantiating the claim.  Therefore, the Veteran's claim for 
service connection for hypertension secondary to the service 
connected PTSD is reopened.  See 38 C.F.R. § 3.156(a).  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In light of the Board's favorable finding in this decision 
that new and material evidence has been received to reopen 
service connection for hypertension secondary to the service 
connected PTSD, and the finding that remand for additional 
development of the claim on the merits is required, the Board 
finds that further discussion of VCAA compliance is not 
warranted at this time.  

ORDER

New and material evidence having been received, service 
connection for hypertension secondary to the service 
connected PTSD, is reopened; the appeal is granted to this 
extent only.


REMAND

Having reopened the service connection claim for hypertension 
as secondary to the service connected PTSD does not end the 
Board's inquiry.  Additional development is necessary prior 
to a final adjudication of the merits of the Veteran's 
reopened service connection claim.

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  

The VCAA's duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

Under 38 C.F.R. § 3.310 (which was revised effective in 
October 2006), service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2009).  Such permits a grant of service connection not only 
for disability caused by a service-connected disability, but 
for the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Veteran's claim for hypertension must be remanded for a 
VA examination as there is insufficient medical evidence to 
render a determination on the merits of his claim.  The 
record contains diagnoses of hypertension and PTSD.  VA 
outpatient treatment records dated in August 2005 and a 
February 2006 letter indicate that hypertension was 
associated with anxiety related to PTSD.  While these records 
indicate hypertension was related to the stress of PTSD; VA 
will not concede that a nonservice connected disease or 
injury was aggravated by a service connected disease or 
injury unless the baseline level of severity of the 
nonservice connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at anytime between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice 
connected disease or injury.  Id.   

Additionally, the Veteran most recently set forth an 
alternative theory of entitlement.  Specifically, he asserts 
that hypertension was secondary to blood loss from the 
service connected residuals of shell fragment wounds of the 
face and post concussion syndrome secondary to traumatic 
brain injury, which caused heart damage.  Thus, the Board 
finds that a detailed examination is necessary to determine 
whether service connection is warranted for hypertension on a 
secondary basis.  38 C.F.R. § 3.159.  

Ongoing VA medical records pertinent to the issue should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran 
VCAA notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  This notice should 
additionally advise the Veteran that a 
disability rating and effective date will 
be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After all available records and/or 
responses from the Veteran are associated 
with the claims file, the RO should 
schedule the Veteran for VA cardiology  
examination at an appropriate VA 
facility.

The entire claims file must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies, if deemed warranted, should be 
accomplished (with all findings made 
available to the examiner prior to 
completion of the report), and all 
clinical findings should be reported in 
detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should offer an opinion, consistent with 
sound medical principles, as whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's hypertension was caused, or is 
aggravated, by any of the Veteran's 
service-connected disabilities, 
specifically PTSD, residuals of shell 
fragment wounds of the face, and post 
concussion syndrome secondary to 
traumatic brain injury.  If aggravation 
of a nonservice-connected disorder by any 
service-connected disability is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
discuss the Veteran's testimony, medical 
records, and the August 2005 and February 
2006 opinions linking hypertension to the 
Veteran's PTSD. The examiner should set 
forth all examination findings and the 
complete rationale for the conclusions 
reached in a printed report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  38 C.F.R. § 3.655. 
(2009) 

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran an 
appropriate supplemental statement of the 
case, and afford him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


